Citation Nr: 0532515	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1999 and October 2002 rating decisions.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Sleep apnea was not manifested in service or for 24 years 
post-service discharge and a preponderance of the evidence is 
against a finding that current sleep apnea is related to 
service.

3.  Narcolepsy was not manifested in service or for 24 years 
post-service discharge and a preponderance of the evidence is 
against a finding that current narcolepsy is related to 
service.

4.  The veteran did not serve in combat, and an inservice 
stressor to support a diagnosis of post-traumatic stress 
disorder has not been verified.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  Narcolepsy was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2003.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2003 SOC.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Finally, with respect to element (4), the October 2003 letter 
did not explicitly ask the veteran to provide "any evidence 
in his possession that pertains" to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
October 2003 letter informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Although the notice provided to the veteran in October 2003 
was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA and private medical records and the veteran has 
not identified any outstanding medical records pertaining to 
the claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has indicated on a statement dated in November 
1998 that he was exposed to chemicals which contributed to 
his current disabilities.  A veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. § 
1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  According to his 
DD Form 214, the veteran had six months of foreign service 
and was awarded various medals including the National Defense 
Service Medal/Vietnam Service Medal.  Accordingly, he is 
presumed to have been exposed to herbicides.  

However, neither sleep apnea nor narcolepsy are one of the 
presumptive conditions listed under 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection for sleep apnea and 
narcolepsy are not warranted under these provisions.   
Nevertheless, the veteran may still establish service 
connection on other bases.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

A.  Service connection for sleep apnea

The veteran contends that that while in service his bunk 
mates advised him that he snored and jumped in his sleep from 
time to time.  He also asserts that he went to a hospital in 
Vietnam where he was told that the problem would resolve 
itself.  

Private treatment records from E.J. Molinary, M.D. dated from 
December 1995 to March 1997 note treatment for sleep apnea.   

Service medical records are absent any complaints or 
treatment for findings of sleep apnea.  There is no mention 
of sleep apnea on the examination report at service 
discharge.  

Based on the evidence in the record, the Board finds service 
connection for sleep apnea is unwarranted.  The veteran's 
sleep apnea was not incurred or aggravated in service.  There 
is no documented evidence of such a disability in service or 
until 24 years after service discharge.  While the veteran 
has a current diagnosis of sleep apnea, there is no medical 
opinion which relates that disability to service.  The Board 
declines to obtain such a nexus opinion because in view of 
the absence of any symptoms of  sleep apnea in service, the 
negative examination performed at separation, and the lack of 
diagnosis of sleep apnea until many years post service, any 
opinion relating sleep apnea to service would be purely 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102; Charles v. Principi, 16 Vet. App. 370 (2002).  

To the extent that the veteran himself has claimed his sleep 
apnea first arose in service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's sleep apnea was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Service connection for narcolepsy

The veteran contends that he has narcolepsy as a result of 
his active service and accordingly seeks service connection 
for the disability.

Private treatment records from E.J. Molinary, M.D. dated from 
December 1995 to March 1997 note treatment for narcolepsy.   

Service medical records are absent any complaints or 
treatment for findings of narcolepsy.  There is no indication 
of narcolepsy on the examination report at service discharge.  

Based on the evidence in the record, the Board finds service 
connection for narcolepsy is unwarranted.  The veteran's 
narcolepsy was not incurred or aggravated in service.  There 
is no evidence of such a disability in service or for over 24 
years post-service discharge.  While the veteran has a 
current diagnosis of narcolepsy, there is no medical opinion 
which relates that disability to service.  

The Board declines to obtain such a nexus opinion because in 
view of the absence of any symptoms of narcolepsy in service, 
the negative examination performed at separation, and the 
lack of diagnosis of narcolepsy until many years post 
service, any opinion relating narcolepsy to service would be 
purely speculative.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Charles v. Principi, 16 Vet. App. 370 
(2002).  

To the extent that the veteran himself has claimed his 
narcolepsy first arose in service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's narcolepsy was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.	Service connection for PTSD

The veteran contends that he suffers from PTSD as a result of 
his active service in Vietnam.  His stressors include being 
fired upon every day and night by the Viet Cong, witnessing 
close friends being injured and killed, and in particular 
witnessing his friend, R.J., getting killed.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'" Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).



Service medical records do not reflect the presence of a 
chronic psychiatric disability.  The veteran served in the 
Republic of Vietnam from October 1970 to April 1971 and his 
military occupational specialty was radio relay and carrier 
operator.  There is no indication, through medals or awards, 
that the veteran participated in combat.  Accordingly, his 
stressors must be verified.

A report from C.L. San Miguel, Ph. D. dated in August 2001 
notes that the veteran has PTSD secondary to his service in 
Vietnam.  Dr. San Miguel lists the following stressors in 
making his determination:  the veteran was fired upon day and 
night, he saw American planes and helicopters continuously 
returning fire, he saw friends getting wounded by incoming 
fire, and saw a friend, R.J., being killed by incoming fire.

The Center for Unit Records Research (CURR) completed 
stressor development as indicated in a letter dated in 
September 2002.  In addition to submitting extracts from the 
veteran's unit, CURR specifically noted that R.J. was not 
listed as killed in action on the available U.S. Army 
casualty database.  The veteran's other stressors (fire 
attack on unit) were not specific enough to be verified by 
CURR.

Upon review of the all the evidence, the Board finds service 
connection for PTSD is not warranted.  As aforementioned for 
service connection for PTSD, three prongs must be met.  The 
first is a diagnosis of PTSD, which has been met in this 
case, as indicated in Dr. San Miguel's report.  However, the 
second prong, credible supporting evidence that the claimed-
in service stressor occurred, has not been met.   The veteran 
did not receive decorations or medals reflecting combat 
service.  CURR has specifically noted that the death of the 
veteran's friend was not listed as killed in action.  There 
is no corroboration for the veteran's claim that R.J. was 
killed in action during the veteran's tour of duty, and this 
certainly casts a pall on his credibility.  As for the third 
prong, while Dr. San Miguel has linked the veteran's PTSD 
diagnosis to his in-service stressors, he specifically listed 
the death of R.J. as a stressor.  As discussed above, the 
death of R.J. could not be verified.  Consequently, while 
there is a nexus opinion as to the veteran's PTSD, it is not 
probative and the third prong for PTSD is not met.  
To the extent that the veteran himself has claimed PTSD is 
related to service, as a layman, he has no competence to give 
a medical opinion on the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's PTSD was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
       

ORDER

Service connection for sleep apnea is denied.

Service connection for narcolepsy is denied.

Service connection for PTSD is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


